Case 1:20-cv-02405-EGS Document 79-2 Filed 11/04/20 Page 1 of 5
           Case 1:20-cv-02405-EGS Document 79-2 Filed 11/04/20 Page 2 of 5
               Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

Area                  District                     Inbound Ballots
CAPITAL METRO         ATLANTA                                  3,592
CAPITAL METRO         BALTIMORE                                2,595
CAPITAL METRO         CAPITAL                                  7,866
CAPITAL METRO         GREATER S CAROLINA                       1,159
CAPITAL METRO         GREENSBORO                               5,186
CAPITAL METRO         MID‐CAROLINAS                            3,969
CAPITAL METRO         NORTHERN VIRGINIA                        2,302
CAPITAL METRO         RICHMOND                                 1,729
CAPITAL METRO Total                                          28,398
EASTERN               APPALACHIAN                              1,343
EASTERN               CENTRAL PENNSYLVANIA                     2,711
EASTERN               KENTUCKIANA                                240
EASTERN               NORTHERN OHIO                            4,226
EASTERN               OHIO VALLEY                              3,535
EASTERN               PHILADELPHIA METROPO                     2,924
EASTERN               SOUTH JERSEY                             2,127
EASTERN               TENNESSEE                                  947
EASTERN               WESTERN NEW YORK                           968
EASTERN               WESTERN PENNSYLVANIA                     4,650
EASTERN Total                                                23,671
GREAT LAKES           CENTRAL ILLINOIS                         1,053
GREAT LAKES           CHICAGO                                  7,054
GREAT LAKES           DETROIT                                  5,016
GREAT LAKES           GATEWAY                                  1,342
GREAT LAKES           GREATER INDIANA                            777
GREAT LAKES           GREATER MICHIGAN                         1,306
GREAT LAKES           LAKELAND                                   554
GREAT LAKES Total                                            17,102
NORTHEAST             ALBANY                                     798
NORTHEAST             CARIBBEAN                                    24
NORTHEAST             CONNECTICUT VALLEY                       2,666
NORTHEAST             GREATER BOSTON                           5,622
NORTHEAST             LONG ISLAND                              1,053
NORTHEAST             NEW YORK                                 2,095
NORTHEAST             NORTHERN NEW ENGLAND                         10
NORTHEAST             NORTHERN NEW JERSEY                      3,007
NORTHEAST             TRIBORO                                  9,471
NORTHEAST             WESTCHESTER                              1,400
NORTHEAST Total                                              26,146
PACIFIC               BAY‐VALLEY                               5,559
PACIFIC               HONOLULU                                   325
PACIFIC               LOS ANGELES                            48,120
PACIFIC               SACRAMENTO                               5,141
PACIFIC               SAN DIEGO                              32,543
PACIFIC               SAN FRANCISCO                            7,284
PACIFIC               SANTA ANA                                2,798

                                                                                              1
          Case 1:20-cv-02405-EGS Document 79-2 Filed 11/04/20 Page 3 of 5
                 Election Inbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

Area                   District                      Inbound Ballots
PACIFIC                SIERRA COASTAL                            6,233
PACIFIC Total                                                 108,003
SOUTHERN               ALABAMA                                       13
SOUTHERN               ARKANSAS                                      63
SOUTHERN               DALLAS                                    1,501
SOUTHERN               FT WORTH                                  1,535
SOUTHERN               GULF ATLANTIC                             2,085
SOUTHERN               HOUSTON                                   1,311
SOUTHERN               LOUISIANA                                      4
SOUTHERN               MISSISSIPPI                                 202
SOUTHERN               OKLAHOMA                                       6
SOUTHERN               RIO GRANDE                                  859
SOUTHERN               SOUTH FLORIDA                             3,770
SOUTHERN               SUNCOAST                                13,003
SOUTHERN Total                                                 24,352
WESTERN                ALASKA                                      742
WESTERN                ARIZONA                                 22,021
WESTERN                CENTRAL PLAINS                              464
WESTERN                COLORADO/WYOMING                          3,468
WESTERN                DAKOTAS                                     384
WESTERN                HAWKEYE                                   2,244
WESTERN                MID‐AMERICA                                 644
WESTERN                NEVADA SIERRA                             1,090
WESTERN                NORTHLAND                                   428
WESTERN                PORTLAND                                  2,730
WESTERN                SALT LAKE CITY                          31,616
WESTERN                SEATTLE                                   7,020
WESTERN Total                                                  72,851
NATION Total                                                  300,523




                                                                                                1
           Case 1:20-cv-02405-EGS Document 79-2 Filed 11/04/20 Page 4 of 5
              Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

Area                  District                     Outbound Ballots
CAPITAL METRO         ATLANTA                                9,911
CAPITAL METRO         BALTIMORE                                611
CAPITAL METRO         CAPITAL                                  658
CAPITAL METRO         GREATER S CAROLINA                     1,273
CAPITAL METRO         GREENSBORO                               476
CAPITAL METRO         MID‐CAROLINAS                            741
CAPITAL METRO         NORTHERN VIRGINIA                      1,724
CAPITAL METRO         RICHMOND                               4,266
CAPITAL METRO Total                                         19,660
EASTERN               APPALACHIAN                            1,037
EASTERN               CENTRAL PENNSYLVANIA                   2,254
EASTERN               KENTUCKIANA                              210
EASTERN               NORTHERN OHIO                          1,574
EASTERN               OHIO VALLEY                              516
EASTERN               PHILADELPHIA METROPO                     476
EASTERN               SOUTH JERSEY                             636
EASTERN               TENNESSEE                                398
EASTERN               WESTERN NEW YORK                         711
EASTERN               WESTERN PENNSYLVANIA                   1,002
EASTERN Total                                                8,814
GREAT LAKES           CENTRAL ILLINOIS                         645
GREAT LAKES           CHICAGO                                  247
GREAT LAKES           DETROIT                                2,159
GREAT LAKES           GATEWAY                                  662
GREAT LAKES           GREATER INDIANA                          621
GREAT LAKES           GREATER MICHIGAN                       5,931
GREAT LAKES           LAKELAND                               8,866
GREAT LAKES Total                                           19,131
NORTHEAST             ALBANY                                   604
NORTHEAST             CARIBBEAN                                 30
NORTHEAST             CONNECTICUT VALLEY                     1,925
NORTHEAST             GREATER BOSTON                         2,361
NORTHEAST             LONG ISLAND                              362
NORTHEAST             NEW YORK                                 549
NORTHEAST             NORTHERN NEW ENGLAND                   3,848
NORTHEAST             NORTHERN NEW JERSEY                    1,057
NORTHEAST             TRIBORO                                  501
NORTHEAST             WESTCHESTER                              438
NORTHEAST Total                                             11,675
PACIFIC               BAY‐VALLEY                               103
PACIFIC               HONOLULU                                 195
PACIFIC               LOS ANGELES                              406
PACIFIC               SACRAMENTO                             4,839
PACIFIC               SAN DIEGO                                435
PACIFIC               SAN FRANCISCO                            117
PACIFIC               SANTA ANA                                542

                                                                                              3
          Case 1:20-cv-02405-EGS Document 79-2 Filed 11/04/20 Page 5 of 5
             Election Outbound Ballot ‐ On or after 10/24/2020 ‐ No Destination Processing

Area               District                       Outbound Ballots
PACIFIC            SIERRA COASTAL                             874
PACIFIC Total                                               7,511
SOUTHERN           ALABAMA                                    382
SOUTHERN           ARKANSAS                                   327
SOUTHERN           DALLAS                                     247
SOUTHERN           FT WORTH                                   466
SOUTHERN           GULF ATLANTIC                              649
SOUTHERN           HOUSTON                                    104
SOUTHERN           LOUISIANA                                  251
SOUTHERN           MISSISSIPPI                                237
SOUTHERN           OKLAHOMA                                   118
SOUTHERN           RIO GRANDE                                 644
SOUTHERN           SOUTH FLORIDA                              336
SOUTHERN           SUNCOAST                                 1,716
SOUTHERN Total                                              5,477
WESTERN            ALASKA                                     147
WESTERN            ARIZONA                                    835
WESTERN            CENTRAL PLAINS                             705
WESTERN            COLORADO/WYOMING                         1,411
WESTERN            DAKOTAS                                  1,486
WESTERN            HAWKEYE                                    460
WESTERN            MID‐AMERICA                                383
WESTERN            NEVADA SIERRA                              239
WESTERN            NORTHLAND                                6,456
WESTERN            PORTLAND                                   326
WESTERN            SALT LAKE CITY                           2,748
WESTERN            SEATTLE                                    963
WESTERN Total                                              16,159
NATION Total                                               88,427




                                                                                             4
